189 F.2d 701
89 U.S.App.D.C. 405
John H. WHITSON, Appellantv.UNITED STATES of America, Appellee.
No. 10911.United States Court of Appeals, District of Columbia Circuit.Argued May 28, 1951.Decided May 31, 1951.

Appeal from the United States District Court for the District of Columbia.
E. Paul Yaselli, New York City, with whom Mr. Alfred Cerceo, New York City, was on the brief, for appellant.
Joseph A. Sommer, Asst. U.S. Atty., Washington, D.C., with whom George Morris Fay, U.S. Atty. and John C. Conliff, Jr. and Joseph M. Howard, Asst. U.S. Attys. all of Washington, D.C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.